HOVER FLIGHT TEST SYSTEM FOR AIRCRAFT



FIRST OFFICE ACTION


TITLE

The title objected to because the title is not clearly directed to the disclosed invention. A suggested title is A HOVER FLIGHT RESTRAINING SYSTEM FOR AN AIRCRAFT.  
 
SPECIFICATION

The specification is objected to because the Summary of the Invention section as set forth on pages 2 - 4 of the specification sets forth that a vast amount of numerous embodiments are present which appears to be inconsistent with the remainder of the specification. Each feature set forth in the Summary of the Invention appears to be not of different embodiments but instead of different features of the same embodiment. Clarification if not correction is requested. 




CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

35 U.S.C. § 112(a)

In accordance with the first paragraph of 35 U.S.C. 112(a), the specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10 - 14 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Independent claim 10 calls for a method of performing a hover test of an Unmanned Aerial Vehicle. However, the specification does not describe how the method of performing the actual hover test is carried out. The specification sets forth a method of restraining the aerial vehicle for the purposes of then performing a test thereon, but one having ordinary skill in the art armed with the Applicant’s disclosure would not have the knowledge on how to perform the actual test of the aerial vehicle without undue experimentation.

35 U.S.C. § 112(b)

In accordance with 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 - 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.

Independent claim 1 is directed to a test system but nothing in the body of the claim is directed to any type of test, for the body of the claim is directed to a restraining system.
Dependent claims 2 - 9 add nothing directed to a test system.

Independent claim 10 is directed to a method of performing a test but nothing in the body of the claim is directed to carrying out any type of test, for the body of the claim only sets forth steps on restraining the aerial vehicle.
Dependent claims 11 - 14 add nothing directed to a test method.

Independent claim 15 is directed to a test system but nothing in the body of the claim is directed to any type of test, for the body of the claim is directed to a restraining system.
Dependent claims 16 - 20 add nothing directed to a test system.


35 U.S.C. § 102

In accordance with 35 U.S.C. 102(a)(1), a person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan et al. (2016/0200437).

With respect to independent claim 1, Ryan et al. set forth a test system for an unmanned aerial vehicle, the test system comprising:
a winch (103) having a cable (100); and
a mounting tree assembly (601) configured to attach to the cable and to the vehicle,
wherein the winch is configured to restrain an altitude of the vehicle during hover flight while the mounting tree assembly permits five degrees of freedom (up, down, right, left, front, and back) for the vehicle (see “travel without restriction in a vertical direction” and “full range of horizontal movement” at page 6, paragraph 72).

With respect to claim 2, Ryan et al. set forth that the winch is configured to maintain tension on the cable to provide for a controlled ascent of the vehicle to a hover position (page 6, paragraph 72).



With respect to claim 3, Ryan et al. set forth a controller configured to adjust a resistance of the winch to control an ascent rate of the vehicle (Fig. 14).

With respect to claim 8, Ryan et al. set forth a pulley (301) disposed between the winch (103) and the mounting tree assembly (601) and configured to change of direction of the cable from horizontal to vertical (page 5, paragraph 63).

35 U.S.C. § 103

In accordance with 35 U.S.C. 103, a patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (2016/0200437).

With respect to independent claim 10, Ryan et al. set forth a method of operating an unmanned aerial vehicle, comprising:
pivotally coupling a mounting tree assembly (601) to a cable (100) of a winch (103);
controlling the winch to reel out the cable allowing the vehicle to ascend while maintaining tension on the cable (abstract); and

restraining the vehicle at a hover position with the winch, wherein the vehicle has five degrees of freedom (up, down, right, left, front, and back) while hovering due to a structure of the mounting tree assembly (see “travel without restriction in a vertical direction” and “full range of horizontal movement” at page 6, paragraph 72).

Ryan et al. fail to set forth that the vehicle is pivotally coupled on the mounting tree assembly.
However, it would have been obvious to one having ordinary skill in the art armed with this teaching to pivotally couple the vehicle to the mounting tree in order to allow the vehicle to rotate (ie. spin) independently of the mounting tree.
The motivation being to allow the vehicle to rotate without twisting the cable between the mounting tree and the winch in order to avoid the cable at the winch to become twisted and possibly dislodged from the winch.

With respect to claim 11, Ryan et al. set forth stringing the cable (100) through a pulley (301) on a base surface to change a direction of the cable from horizontal to vertical (Fig. 4 and page 5, paragraph 63).
 
With respect to claim 12, Ryan et al. set forth adjusting a resistance of the winch to control an ascent rate of the vehicle (Fig. 14).



With respect to claim 13, Ryan et al. set forth controlling a descent of the vehicle while maintaining tension on the cable (page 1, paragraph 8).

With respect to claim 14, Ryan et al. suggest controlling the descent of the vehicle by overpowering propulsors on the vehicle to bring the vehicle back to the ground because if the propulsors did not continue to operate during the descent, the vehicle would fall from the sky and if the winch did not overpower the propulsors, the vehicle would not descend.


Allowable Subject Matter

Claims 4 - 7 and 9 are objected to as being dependent upon rejected claim 1, but would be allowable if rewritten in independent form including all of the limitations of claim 1 and any intervening claims.

With respect to claim 4, the prior art fails to teach or suggest the mounting tree assembly comprising the structure as claimed.
Claims 5 - 7 depend from claim 4.

With respect to claim 9, the prior art fails to teach or suggest a plurality of guide wires disposed between the mounting tree assembly and the vehicle configured to restrict swinging of the mounting tree assembly “in relation to” the vehicle.

After a search of the prior art, claims 15 - 20 are believed to be distinct over the prior art and thus would be allowable if rewritten to overcome the above rejection under 35 U.S.C. 112.

With respect to independent claim 15, the prior art fails to teach or suggest the mounting tree assembly comprising the structure as claimed.
Claims 16 - 20 depend from claim 15.


CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished

applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







/Eric S. McCall/Primary Examiner, Art Unit 2856